IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                       _______________________

                             No. 99-40180
                           Summary Calendar
                       _______________________



                           NORMA LEE GARZA
                                             Plaintiff - Appellant,

                                 V.

                     TEXAS DEPARTMENT OF HEALTH
                                              Defendant - Appellee.


     ______________________________________________________

      Appeal from the United States District Court for the
                   Southern District of Texas
                           (M-98-CV-6)
     ______________________________________________________
                         April 10, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff, a Hispanic female, filed this Title VII action

and complains that Defendant-Appellee Texas Department of Health

(“TDH”) discriminated against her in hiring an Anglo male.

     The district court granted summary judgment in favor of TDH.

The district court held that, although Plaintiff did establish a

prima facie case of discrimination, the Defendant offered

legitimate, non-discriminatory reasons for the hiring of the

Anglo male.    The district court further held that Plaintiff

failed to show either that the hiring process was discriminatory

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
or that the reasons for the hire were pretextual.

     After reviewing the record we agree with the district court

that, although Plaintiff made out a prima facie case, the

Defendant proffered non-discriminatory reasons for hiring the

Anglo male.   Plaintiff failed to produce evidence that refuted

those reasons.   We AFFIRM the district court’s grant of summary

judgment in favor of Defendant.